UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

— X
CIRCUS FRUITS WHOLESALE CORP.,
Plaintiff, :

Vv. : ORDER
ROCKLAND GREAT FARM & MARKET : 20 CV 287 (VB)
INC, and JENNIFER LEE, :

Defendants. :
ow --- -X

 

By Order dated February 10, 2020, the Court directed plaintiff to seek certificates of
default as to defendants by February 24, 2020, and thereafter to move, by order to show cause
and in accordance with the Court’s Individual Practices, for default judgment against defendants,
by March 9, 2020, provided that defendants remain in default. (Doc. #22). The February 10
Order warned plaintiff, in bold and underlined font, that the Court may dismiss this case without
prejudice if plaintiff failed to satisfy either deadline. (Id.).

On February 20, 2020, the Clerk issued certificates of default as to both defendants.
(Docs. ##31, 32).

To date, defendants remain in default, but plaintiff has not moved, by order to show
cause, for default judgment against defendants. As noted above, plaintiff’s deadline to do so was
March 9, 2020.

Accordingly, it is HEREBY ORDERED:

Provided that defendants remain in default, the Court sua sponte extends to March 19
2020, plaintiff’s time to move, by order to show cause and in accordance with the Court’s
Individual Practices, for default judgment against defendants. If plaintiff fails to satisfy this
deadline, the Court will dismiss the case without prejudice for failure to prosecute or
failure to comply with court orders. Fed. R. Civ. P. 41(b).

 

Dated: March 12, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
